PER CURIAM.
We affirm. We find that the trial court did not abuse its discretion by denying appellants’ motion to intervene filed four days before the scheduled foreclosure sale. See Fla. Wildlife Fed’n, Inc. v. Bd. of Trs. of Internal Improvement, 707 So.2d 841, 842 (Fla. 5th DCA 1998) (holding that “intervention is a matter of a court’s discretion”); Hatcher v. Roberts, 478 So.2d 1083, 1086 (Fla. 1st DCA 1985) (finding no abuse of discretion in order denying intervention where motion was filed one day before final arguments were heard on defendant’s summary judgment motion which was filed three months earlier).
AFFIRMED.
STONE, WARNER and GROSS, JJ., concur.